UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-07964 NOBLE ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 73-0785597 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 100 Glenborough Drive, Suite 100 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 872-3100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T As of April 16, 2010, there were 174,624,653 shares of the registrant’s common stock, par value $3.33 1/3 per share, outstanding. TABLE OF CONTENTS Page PART I Item1. Financial Statements Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 3 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 5 Consolidated Statements of Shareholders' Equity for the Three Months Ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 31 PART II Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3. Defaults Upon Senior Securities 32 Item4. (Removed and Reserved) 32 Item5. Other Information 32 Item6. Exhibits 32 2 Table of Contents Part I. Financial Information Item 1. Financial Statements Noble Energy, Inc. and Subsidiaries Consolidated Statements of Operations (in millions, except per share amounts) (unaudited) Three Months Ended March 31, Revenues Oil, Gas and NGL Sales $ $ Income from Equity Method Investees 26 11 Other Revenues 19 24 Total Costs and Expenses Production Expense Exploration Expense 80 42 Depreciation, Depletion and Amortization General and Administrative 66 59 Asset Impairments - Other Operating (Income) Expense, Net 14 (6 ) Total Operating Income (Loss) ) Other (Income) Expense Gain on Commodity Derivative Instruments ) ) Interest, Net of Amount Capitalized 20 18 Other Non-Operating Expense, Net - 8 Total ) ) Income (Loss) Before Income Taxes ) Income Tax Provision (Benefit) ) Net Income (Loss) $ $ ) Earnings (Loss) Per Share, Basic $ $ ) Earnings (Loss) Per Share, Diluted ) Weighted Average Number of Shares Outstanding, Basic Weighted Average Number of Shares Outstanding, Diluted The accompanying notes are an integral part of these financial statements. 3 Table of Contents Noble Energy, Inc. Consolidated Balance Sheets (in millions) (unaudited) March31, December31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, Net Other Current Assets Total Assets, Current Property, Plant and Equipment Oil and Gas Properties (Successful Efforts Method of Accounting) Property, Plant and Equipment, Other Total Property, Plant and Equipment, Gross Accumulated Depreciation, Depletion and Amortization ) ) Total Property, Plant and Equipment, Net Goodwill Other Noncurrent Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts Payable - Trade $ $ Other Current Liabilities Total Liabilities, Current Long-Term Debt Deferred Income Taxes, Noncurrent Other Noncurrent Liabilities Total Liabilities Commitments and Contingencies Shareholders’ Equity Preferred Stock - Par Value $1.00; 4 Million Shares Authorized, None Issued - - Common Stock - Par Value $3.33 1/3; 250 Million Shares Authorized; 195 Million and 194 Million Shares Issued, Respectively Additional Paid in Capital Accumulated Other Comprehensive Loss ) ) Treasury Stock, at Cost; 19 Million Shares ) ) Retained Earnings Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents Noble Energy, Inc. Consolidated Statements of Cash Flows (in millions) (unaudited) Three Months Ended March31, Cash Flows From Operating Activities Net Income (Loss) $ $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash Provided by Operating Activities Depreciation, Depletion and Amortization Dry Hole Expense 39 2 Asset Impairments - Deferred Income Taxes 27 ) Income from Equity Method Investees ) ) Dividends from Equity Method Investees 13 - Unrealized (Gain) Loss on Commodity Derivative Instruments ) 80 Other Adjustments for Noncash Items Included in Income 21 ) Changes in Operating Assets and Liabilities (Increase) Decrease in Accounts Receivable 85 ) (Increase) Decrease in Other Current Assets 50 (1 ) Increase (Decrease) in Accounts Payable 27 ) Increase in Other Current Liabilities 33 56 Other Operating Assets and Liabilities, Net 13 (2 ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities Additions to Property, Plant and Equipment ) ) DJ Basin Asset Acquisition ) - Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities Exercise of Stock Options 21 11 Excess Tax Benefits from Stock-Based Awards 13 3 Dividends Paid, Common Stock ) ) Purchase of Treasury Stock ) (1 ) Proceeds from Credit Facilities Repayment of Credit Facilities ) ) Proceeds from Issuance of Senior Long-Term Debt - Net Cash Provided by Financing Activities 91 Increase (Decrease) in Cash and Cash Equivalents 17 ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents Noble Energy, Inc. Consolidated Statements of Shareholders' Equity (in millions) (unaudited) Common Stock Additional Paid in Capital Acumulated Other Comprehensive Loss Treasury Stock at Cost Retained Earnings Total Shareholder's Equity December31, 2009 $ $ $ ) $ ) $ $ Net Income - Stock-based Compensation Expense - 14 - - - 14 Exercise of Stock Options 2 19 - - - 21 Tax Benefits Related to Exercise of Stock Options - 13 - - - 13 Restricted Stock Awards, Net 2 (2 ) - Dividends (18 cents per share) - ) ) Changes in Treasury Stock, Net - - - ) - ) Oil and Gas Cash Flow Hedges Realized Amounts Reclassified Into Earnings - - 4 - - 4 Interest Rate Cash Flow Hedges Unrealized Change in Fair Value - - (7
